DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-14, 21, 22, 24, 25, 27 and 28 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first and second cathodes are free from connecting with the dummy pattern” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14, 21, 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in are free from connecting with the dummy pattern”.  The Examiner notes that there is no support in the original disclosure for this recitation.  As shown in Fig. 5, chosen embodiment, both the first and second cathode are not free from connecting with the dummy pattern, physically or electrically.  The first cathode (item 128 on the right) is electrically connected and indirectly (physically) connected by way of items 130 and 118, as the dummy pattern is made of a conductive material as stated in paragraph 97 of the Applicant’s specification.  The second cathode (item 128 on the left) is indirectly connected to/indirectly contacting (physically) the dummy pattern by way of items 130 and 115d.  The Examiner only recognizes support for the first and second cathode being free from physical contact with the dummy pattern.  Appropriate correction is required.  Claims 3-7, 10-14, 21, 22, 24, 25, 27 and 28 inherit these deficiencies due to their dependency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, 21, 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 8 both recite “wherein the first and second cathodes are free from connecting with the dummy pattern”.  Are the first and second cathodes free from physically connecting or electrically connecting with the dummy pattern, or both?  Appropriate correction is required.  For the purpose of examination, the Examiner is taking this to be “free from physically connecting with the dummy pattern” which is supported by the Applicant’s original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-14, 21, 22, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo’339 (KR 2016-0016339) in view of Pieh et al. (Pieh) (US 2013/0146850 A1) in view of Heo (KR 2017-0015829) as evidence by or in view of Lee (KR 2007-0003133) in view of Shin (KR 2014/0084603 A).
In regards to claim 1, Heo’339 (Fig. 5f and associated text) discloses an electro-luminescent display device (Fig. 5f as whole), comprising: a substrate having an emission area (where SP1 and SP2 reside) and a non-emission area (where SP1 And SP2 do not reside); a thin film transistor (item 230) disposed on the substrate in the emission area; an anode (items 34) (item 32) and connecting to the thin film transistor (item 230); an anode (items 252 plus 254 or 250 plus 254) disposed on a substrate (item 210); a bank (items 270, 274) having an opening that exposes a portion of the anode (items 252 plus 254 or 250 plus 254) and having an undercut structure (items 272, 276) adjacent to the opening in the non-emission area (where SP1 And SP2 do not reside); a dummy pattern (items 280 or 282) disposed at the undercut structure (items 272, 276) of the bank (items 270, 274); an organic layer (items 260, 262, 264) disposed on the anode (items 252 plus 254 or 250 plus 254) and the bank (items 270, 274) and electrically disconnected with at least one of adjacent pixels (item SP1 Or SP2), wherein the organic layer (items 260, 262, 264) includes a first organic layer (item 264) disposed on the anode (item 254 plus 252 or 250 plus 254) in the emission area (where SP1 and SP2 reside) and having an end portion spaced apart from the dummy pattern (items 280 or 282) and a second organic layer (items 260 or 262) disposed on the bank (item 270 or 274) in the non-emission region (where SP1 And SP2 do not reside); a cathode (items 290, 292, 294) disposed on the organic layer (items 260, 262, 264), wherein the cathode (items 290, 292, 294) includes a first cathode (item 294) disposed on the first organic layer (item 264) and having an end portion spaced apart from the dummy pattern (items 280, 282) and a second cathode (items 290 or 292) disposed on the second organic layer (item 260 or 262) above the bank (item 270, 274) and spaced apart from the end portion of the first cathode (item 294), but does not specifically disclose an organic light emitting device including the organic layer and having a multi-stack structure to emit white light including a first stack having a first emission layer, a second stack having a second emission layer and a charge generation layer between the first stack and the second stack.
Pieh (Fig. 1 and associated text) discloses an organic light emitting device (Fig. 1) including the organic layer (items 1100 plus 150 plus 1200) and having a multi-stack structure (items 1100 plus 150 plus 1200, paragraph 46) including a first stack (item 1100) having a first emission layer (item 130), a second stack (item 1200) having a second emission layer (item 170) and a charge generation layer (item 150) between the first stack (item 1100) and the second stack (item 1200).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 with the teachings of Pieh for the purpose of preventing lateral leakage (paragraph 44).
Heo’339 as modified by Pieh does not specifically disclose color filters overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate; wherein the second cathode is free from (physically) connecting with the dummy pattern.
In regards to claim 1, Heo (Figs. 1, 3g and associated text) discloses (first to third) color filters (not shown, page 10) overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate (item 101); wherein the second cathode (item 113 on the right) is free from (physically) connecting with the dummy pattern (item120).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh with the teachings of Heo for the purpose of changing the wavelengths of light and physical and electrical separation.
Heo’339 as modified by Pieh and Heo does not specifically disclose wherein the first cathode is free from (physically) connecting with the dummy pattern.  Examiner notes that with (item 113 plus 113a) and the dummy pattern (item 120) would not cause an issue in regards to operation because the first cathode (items 113 plus 113a) would still be in electrical contact with the dummy pattern (item 120) by way of items 112 and 110.
As evidenced by or in view of Lee, Lee (Figs. 3, 4e and associated text) discloses wherein the first and second cathodes (item 42 on the left and right) are free from (physically) connecting with the dummy pattern (item 36).  
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh and Heo with the teachings of Lee for the purpose of physical separation and design choice.  
Heo’339 as modified by Pieh, Heo and Lee does not specifically disclose a thin film transistor disposed on the substrate in the non-emission area.
Shin (Figs. 5q, 6q and associated text) discloses a thin film transistor (items DTr1, DTr2) disposed on the substrate in the non-emission area (area where EA1 and EA2 do not reside).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the thin film transistor in the non-emission area, an undercut adjacent to the opening in the emission area, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
In regards to claims 3 and 10, Heo’339 (Fig. 5 and associated text) discloses wherein the organic layer (items 260, 262, 264) is electrically disconnected with at least one of adjacent pixels (item SP1 or SP2) at a lateral surface of an edge of the opening of the bank (item 270 or 274).
In regards to claims 4 and 11, Heo’339 (Fig. 5 and associated text) discloses wherein the dummy pattern (items 280 or 282) includes a metal material (page 9) which is selectively etched relative to the anode (item 254 plus 252 or 250 plus 254).
In regards to claims 5 and 12, Heo’339 (Fig. 5 and associated text) discloses wherein the anode (item 254 plus 252 or 250 plus 254) includes ITO, IZO, ZnO, or In2O3 (pages 7), and the dummy pattern (items 280 or 282) includes Cu, Al, or IGZO (page 9).
In regards to claims 6 and 13, Heo’339 (Fig. 5 and associated text) discloses wherein the dummy pattern (items 280 or 282) is disposed along at least three edges of the opening of the bank (items 270 or 274).
In regards to claims 7 and 14, Heo’339 (Fig. 5 and associated text) discloses wherein the dummy pattern (items 280 or 282) is disposed along the entire edge of the opening of the bank (item 116).
In regards to claim 8, Heo’339 (Fig. 5f and associated text) discloses an electro-luminescent display device (Fig. 5f as whole), comprising: a substrate having an emission area (where SP1 and SP2 reside) and a non-emission area (where SP1 And SP2 do not reside); a thin film transistor (item 230) disposed on the substrate in the emission area; an anode (items 34) disposed on a substrate (item 32) and connecting to the thin film transistor (item 230); an anode (items 252 plus 254 or 250 plus 254) disposed on a substrate (item 210); a bank (items 270, 274) having an opening that exposes a portion of the anode (items 252 plus 254 or 250 plus 254) and having an undercut structure (items 272, 276) adjacent to the opening in the non-emission area (where SP1 And SP2 do not reside); a dummy pattern (items 280 or 282) disposed at the undercut structure (items 272, 276) of the bank (items 270, 274); an organic layer (items 260, 262, 264) disposed on the anode (items 252 plus 254 or 250 plus 254) and the bank (items 270, 274) and electrically disconnected with at least one of adjacent pixels (item SP1 Or SP2), wherein the organic layer (items 260, 262, 264) includes a first organic layer (item 264) disposed on the anode (item 254 plus 252 or 250 plus 254) in the emission area (where SP1 and SP2 reside) and having an end portion spaced apart from the dummy pattern (items 280 or 282) and a second organic layer (items 260 or 262) disposed on the bank (item 270 or 274) in the non-emission area (where SP1 And SP2 do not reside); wherein the organic layer (items 260, 262, 264) is electrically disconnected with at least one of adjacent pixels (item SP1 or SP2) at a lateral surface of an edge of the opening of the bank (item 270 or 274); and a cathode (items 290, 292, 294) disposed on the organic layer (items 260, 262, 264), wherein the cathode (items 290, 292, 294) includes a first cathode (item 294) disposed on the first organic layer (item 264) and having an end portion spaced apart from the dummy pattern (items 280, 282) and a second cathode (items 290 or 292) disposed on the second organic layer (item 260 or 262) above the bank (item 270, 274) and spaced apart from the end portion of the first cathode (item 294), but does not specifically disclose an organic light emitting device including the organic layer and having a multi-stack structure to emit white light including a first stack having a first emission layer, a second stack having a second emission layer and a charge generation layer between the first stack and the second stack.
(Fig. 1 and associated text) discloses an organic light emitting device (Fig. 1) including the organic layer (items 1100 plus 150 plus 1200) and having a multi-stack structure to emit white light (items 1100 plus 150 plus 1200, paragraph 46) including a first stack (item 1100) having a first emission layer (item 130), a second stack (item 1200) having a second emission layer (item 170) and a charge generation layer (item 150) between the first stack (item 1100) and the second stack (item 1200).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 with the teachings of Pieh for the purpose of preventing lateral leakage (paragraph 44).
Heo’339 as modified by Pieh does not specifically disclose color filters overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate; wherein the second cathode is free from (physically) connecting with the dummy pattern.
In regards to claim 8, Heo (Figs. 1, 3g and associated text) discloses (first to third) color filters (not shown, page 10) overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate (item 101); wherein the second cathode (item 113 on the right) is free from (physically) connecting with the dummy pattern (item120).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh with the teachings of Heo for the purpose of changing the wavelengths of light and physical and electrical separation.
(item 113 plus 113a) and the dummy pattern (item 120) would not cause an issue in regards to operation because the first cathode (items 113 plus 113a) would still be in electrical contact with the dummy pattern (item 120) by way of items 112 and 110.
As evidenced by or in view of Lee, Lee (Figs. 3, 4e and associated text) discloses wherein the first and second cathodes (item 42 on the left and right) are free from (physically) connecting with the dummy pattern (item 36).  
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh and Heo with the teachings of Lee for the purpose of physical separation and design choice.  
Heo’339 as modified by Pieh, Heo and Lee does not specifically disclose a thin film transistor disposed on the substrate in the non-emission area.
Heo’339 as modified by Pieh, Heo and Lee does not specifically disclose a thin film transistor disposed on the substrate in the non-emission area.
In regards to claim 8, Shin (Figs. 5q, 6q and associated text) discloses a thin film transistor (items DTr1, DTr2) disposed on the substrate in the non-emission area (area where EA1 and EA2 do not reside).

In regards to claims 21 and 24, Heo’339 as modified by Pieh does not specifically disclose color filters overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate.
In regards to claims 21 and 24, Heo (Figs. 1, 3g and associated text) discloses color filters (not shown, page 10) overlapping each other where the color filters correspond to an edge region of the opening and are disposed between the anode and the substrate (item 101).
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh with the teachings of Heo for the purpose of changing the wavelengths of light.
In regards to claims 22 and 25, Heo’339 as modified by Pieh does not specifically disclose wherein the electro-luminescent display device is of a bottom emission type that emits light toward the color filters below.
In regards to claims 22 and 25, Heo (Figs. 1, 3g and associated text) discloses wherein the electro-luminescent display device (Figs. 1, 3g) is of a bottom emission type (page 5, can be top or bottom emission type) that emits light toward the color filters below.

In regards to claims 27 and 28, Heo’339 as modified by Pieh and Heo does not specifically disclose wherein the end portion of the first organic layer is spaced apart from the dummy pattern by a first distance and the end portion of the first cathode is spaced apart from the dummy pattern a second distance longer than the first.
As evidenced by or in view of Lee, Lee (Figs. 3, 4e and associated text) discloses wherein the end portion of the first organic layer (item 40) is spaced apart from the dummy pattern (item 36) by a first distance and the end portion of the first cathode (item 42) is spaced apart from the dummy pattern (item 36) a second distance longer than the first. 
Therefore it would have been obvious to one of ordinary skill in the before the effective filing date to modify the invention of Heo’339 as modified by Pieh and Heo with the teachings of Lee for the purpose of physical separation and design choice.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 31, 2021